DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The response dated 7-18-2022 is acknowledged.
Claims included in the prosecution are 1 and 9-10.
		The following are the rejections.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bunuales et al (Nanomedicine, 2011) by itself or in combination with Amenitsch et al of record further in view of CU2012-0112 cited above, Meers (US 2006/0172003) individually or in combination, optionally in further combination with Kim (US 2008/0138394).
	Bunuales teaches cationic unilamellar liposomes to which epidermal growth factor (EGF) is electrostatically attached to its surface of the liposome. The cationic lipid taught by Bunuales is DOTAP (Abstract and Materials and methods. The electrostatic attachment occurs when the liposomes are mixed with polyionic EGF solution. The purpose of Bunuales is to deliver the liposomes to EGF receptor containing cells and therefore, contains in addition nucleic acids for transfection of cells with nucleic acid. through EGF. What is lacking in Bunuales is the explicit teaching that EGF is between two liposomes, to form a hybrid-type multi-lamellar liposomes as applicant calls the liposome. However, the instant examples indicate the formation of hybrid liposomes by simple mixing of empty unilamellar cationic liposomes just as in Bunuales, it would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success that similar liposomes as applicant is claiming would form.
	CU teaches unilamellar cationic liposomes and EGF attached to the bilayer. The sizes of the liposomal structures taught are between 50 and 500 nm and ratios of cationic lipid and cholesterol are in molar amount ranges and EGF are in micro molar ranges. Since zeta potential depends upon the cationic lipid it would have been obvious to one of ordinary skill in the art that the liposomal zeta potential in CU would have values within the claimed broad range of 1 to 100 since the amounts of EGF are in micro molar range compared to molar range of the lipid in the cationic liposomes. (Abstract, 0017-0021, 0029, 0031, 0036, 0044-0045, Examples and claims). The cationic lipid taught by CU is CTAB and not DOTAP). CU does not specifically state that the vesicles are hybrid-type vesicles. 
	Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic molecules such as DNA. The unilamellar liposomes are mixed with the polyionic DNA (Abstract, Introduction, Materials and Methods and Figure 1). 
	Meers teaches electrostatic attachment of EGF to liposomes which are unilamellar or multilamellar (Abstract, 0028-0033 and 0048-0049). 
Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic DNA. 
Kim (US 2008/0138394) teaches that by incubation of nucleic acids or growth factors such as EGF, PDGF and other factors to cationic liposomes results in their attachment. The cationic lipid taught is DOTAP (Abstract, 0027-0029 and examples).
	Although, CU and Meers do not specifically teach that the vesicles formed are hybrid-type vesicles it would have been obvious to one of ordinary skill in the art that the liposomes formed with attached EGF on the surface would be hybrid-type since polyionic EGF is able to associate itself on the surface of the unilamellar liposome that it would associate with the neighboring unilamellar liposome in the solution they are suspended just as also taught by Arnenitsch with liposomes and polyionic DNA. One of ordinary skill in the art would expect similar hybrid liposome formation as with nucleic acids taught by Amenitsch since Kim teaches and that EGF binds to unilamellar and multilamellar vesicles as taught by Meers. One of ordinary skill in the art would expect similar hybrid liposome formation as with nucleic acids taught by Amenitsch since Kim teaches the equivalency between nucleic acids and EGF in binding to cationic liposomes.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Bunuales disclose EGF-liposome mixtures to create electrostatic attachment and Bunuales only discloses a unilamellar structure and does not disclose any method of manufacturing multilamellar structure. As pointed out before, it would have been obvious to one of ordinary skill in the art that if EGF can attach to cationic unilamellar liposomes electrostatically, it would have the ability to attach to surrounding unilamellar liposomes in similar fashion creating a multilamellar structures which applicant calls as “hybrid multilamellar nanostructures. Therefore, what Bunuales teaches is hybrid multilamellar structure similar to instantly claimed structure, though Bunuales does not recognize and applicant has not shown experimentally that Bunuales’s structure is different from instantly claimed structure.. 
	The essence of applicant’s arguments on pages 7-8 of the response appear to be based on the structural difference between nucleic acids of Amenitsch et al and instant EGF. The Examiner is not disputing this structural difference. However, the reference of Amenitsch et al shows nucleic acids are polyionic and forms hybrid multilamellar structures in the presence of cationic lipid implying that any ionic compound in the presence of a cationic lipid will form similar hybrid multilamellar structures.
	Applicant’s arguments that CU teaches EGF encapsulated in cationic liposomes are not persuasive. Applicant is incorrect in this statement since CU teaches unilamellar cationic liposomes and EGF attached to the bilayer. Applicant’s arguments that CU does not recognize the problem relating to low encapsulation efficiency that occurs when EGF is encapsulated in the internal aqueous of liposomes is not persuasive since as pointed out above CU teaches unilamellar cationic liposomes and EGF attached to the bilayer. Furthermore, instant claims do not recite any encapsulation efficiency.
	Applicant argues that Kim fails to cure the aforementioned deficiencies of CU, Amenitsch et al  and Meers. This argument is not persuasive since Kim teaches mere incubation of EGF with cationic liposomes results in the attachment and Meers teaches electrostatic attachment of EGF to liposomes which are unilamellar or multilamellar.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612